PER CURIAM:
This claim was submitted for decision based upon the allegations in the Notice of Claim and the respondent’s Answer.
Claimant seeks $10,117.46 for cooperative educational funding for the West Virginia Institute of Justice. The invoices for the funding were not processed for payment in the proper fiscal year, therefore, the claimant has not been paid. The respondent admits the validity and amount of the claim and states that there were sufficient funds expired in the appropriate fiscal year with which the claim could have been paid.
In view of the foregoing, the Court makes an award in the amount of $10,117.46.
Award of $10,117.46.